DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 9/1/2021.  Since the previous filing, claims 1, 2, 6, 10, 14, 16, 21, 32 and 33 have been amended, claims 22 and 55 have been cancelled and no claims have been added.  Thus, claim 1, 2, 4, 6, 7, 9, 10, 12, 14, 16, 18, 19, 20, 21, 24, 25, 32, 33, 52-54 and 56-59 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant’s amendments do not overcome the previous rejections, see arguments below, however new rejections that best read on the scope of the claims as amended have been entered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 14, 21, 24, 25, 32, 33, 53 and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000).
In regards to claim 1, Cameron discloses a system for dynamic definition of a regimen defining parameters for administration of at least one active agent (paragraph 80 line 27-31) to a 

In regards to claim 2, Cameron teaches the device of claim 1 and Cameron further teaches wherein the system is configured to provide the at least one adjusted administration regimen within a time period of at least one selected from a group consisting of: (a) a year or less from receiving the input data on which parameter setting was based; (b) 1 month or less from receiving the input data on which parameter setting was based; (c) any combination thereof (device provides recommendations based on real time usage patterns, paragraph 172).
In regards to claim 4, Cameron teaches the device of claim 2 and Cameron further teaches wherein the time period is shorter than a time period allotted for a treatment plan (device provides recommendations based on real time usage patterns, paragraph 172).
In regards to claim 7, Cameron teaches the device of claim 1 and Cameron further teaches wherein the server sets the at least one parameter of the adjusted administration regimen according to a trend in said personalized adjustments (device uses content based 
In regards to claim 14, Cameron teaches the device of claim 1 and Cameron further teaches wherein the administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects (paragraph 80 line 28, see also instant specification which names THC, page 23 line 31).
Although Cameron does not teach that the cannabis is used for recreational use a regimen of medicinal cannabis can be prescribed in an amount that would reasonably still produce one or more recreational effects and cognitive altering effects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects as taught by Cameron as this would provide an enjoyable user experience.
In regards to claim 21, Cameron teaches the device of claim 1 and Cameron further teaches wherein the input data further includes at least one selected from a group consisting of: past dosage amounts (paragraph 158 line 2-3 and 10-12) past frequency of use, past duration of use, past timing of us (chronological usage, frequency of usage, duration of usage, paragraph 231).
In regards to claim 24, Cameron teaches the device of claim 1 and Cameron further teaches wherein input data is received form at least a portion of the plurality of users (paragraph 170).
In regards to claim 25, Cameron teaches the device of claim 1 and Cameron further teaches wherein the administration regimen defines at least one of a group consisting of: said at least one active substance, dosage amount (type of vaporizable materials include active substances, paragraph 80 line 27-31, recommendations include type of vaporizable materials or mixtures of vaporizable materials or combinations thereof, paragraph 147 line 2-8)

While Cameron does not explicitly disclose that the plurality of administration regimen options are suitable to refine effects induced by said at least one active agent; and permit a user of said at least one remote inhaler device to select from between said plurality of administration regimen options based on their own preference, Cameron teaches the ability of the user to 
In regards to claim 33, Cameron teaches the device of claim 32 and Cameron further teaches wherein the administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects (paragraph 80 line 28, see also instant specification which names THC, page 23 line 31).
Although Cameron does not teach that the cannabis is used for recreational use a regimen of medicinal cannabis can be prescribed in an amount that would reasonably still produce one or more recreational effects and cognitive altering effects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects as taught by Cameron as this would provide an enjoyable user experience.
In regards to claim 53, Cameron teaches the device of claim 1 and Cameron further teaches wherein reports of said effects are associated with time stamps, which are indexed relative to times of usage of said inhaler device, said time stamp used by said server (server 1404 collects information which includes timestamps for use, paragraph 170 line 25-27, which is then used to maximize user enjoyment of device, paragraph 171 line 8-11).

In regards to claim 57, Cameron teaches the device of claim 1 and Cameron further teaches wherein the at least one adjusted administration regimen is communicated to one or more users different than a user from which said input data was received (reconditions provided based on data collected from similar users, paragraph 152).
In regards to claim 58, Cameron teaches the device of claim 1 and Cameron further teaches wherein all of said plurality of administration regimen options are adjusted administration regimens (paragraph 147).
Claim 6, 9, 10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000) as applied above and in further view of Manice (US 2015/0112707).
In regards to claim 6, Cameron teaches the device of claim 1 and Cameron further teaches wherein the server is configured to adjust the at least one parameter by at least one of a group consisting of: adding one or more active agents to the administration regimen; removing one or more active agents from the administration regimen; increasing or decreasing an amount of at least one active agent delivered in the regimen (recommendations for changing vaporizable material to a new material or to a new mixture of one or more vaporizable materials, paragraph 147 line 2-8).
Cameron does not teach wherein the server is configured to set the at least one parameter based on effects induced in a portion of the plurality of users, wherein the portion of the plurality of users is selected from the total plurality of users based on similarity of at least 
However, Manice teaches wherein the server is configured to set the at least one parameter based on effects induced in a portion of the plurality of users, wherein the portion of the plurality of users is selected from the total plurality of users based on similarity of at least one of their characteristic to at least one characteristic of the at least one user of said plurality of users (paragraph 29 line 16-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the server is configured to set the at least one parameter based on effects induced in a portion of the plurality of users, wherein the portion of the plurality of users is selected from the total plurality of users based on similarity of at least one of their characteristic to at least one characteristic of the at least one user of said plurality of users as taught by Manice as this would allow the device to predict effective treatments for users.
In regards to claim 9, Cameron in view of Manice teaches the device of claim 6 and the combination further teaches wherein the similarity of at least one characteristic comprises similar susceptibility to effects produced by the administration regimen (Manice: gathered information allows for identification of similar response to medication, paragraph 29 line 16-25).
In regards to claim 10, Cameron in view of Manice teaches the device of claim 9 and the combination further teaches wherein the susceptibility is to at least one of: targeted effects produced by the administration regimen (Manice: gathered information allows for identification of similar response to medication, paragraph 29 line 16-25).
In regards to claim 12, Cameron in view of Manice teaches the device of claim 6 and the combination further teaches wherein the similarity of characteristics comprises similarity of at least one of the group consisting of age, sex, weight, and daily level of activity (Manice: identifying trends in age groups, paragraph 29 line 16-25).
.
Claim 19, 20, 52, 54 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000) as applied above and in further view of Davison (US 2013/0276799).
In regards to claim 19, Cameron teaches the device of claim 1.
Cameron does not teach wherein the at least one active agent is extracted by the inhaler device from botanical material, and the input data received from said plurality of remote inhaler devices further includes at least one from among the group consisting of: active agent composition of the botanical material.
However, Davidson teaches wherein the at least one active agent is extracted by the inhaler device from botanical material (paragraph 13 line 2-3), and the input data received from said plurality of remote inhaler devices further includes at least one from among the group consisting of: active agent composition of the botanical material (concentration of active substance provided, paragraph 102 line 6-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the at least one active agent is extracted by the delivery device from a botanical material and that the input data includes active agent composition of the botanical material as taught by Davidson as this would allow the system to provide proper instructions as to the usage of the device to ensure the user takes the correct amount of medications.
In regards to claim 20, Cameron teaches the device of claim 1.
Cameron does not disclose wherein the administration regimen defines use of a combination of differing botanical materials used to treat a particular condition. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the administration regimen defines use of a combination of differing botanical materials used to treat a particular condition as taught by Davidson as this would allow the system to tailor the treatment regimen to suit the need of a particular patient.
In regards to claim 52, Cameron teaches the device of claim 1.
Cameron does not disclose wherein said effects include indications associated with at least one of: a treated symptom, a side effect, a psychoactive condition.
However, Davidson teaches wherein said effects include indications associated with at least one of: a treated symptom (paragraph 386).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that said effects include indications associated with a treated symptom as taught by Davidson as this would allow the system to register and respond to user symptoms.
In regards to claim 54, Cameron teaches the device of claim 1.
Cameron does not disclose wherein said at least one parameter of an administration regimen comprises a parameter related to extraction of the active agent, including: airflow through a source material from which the active agent is released, a temperature of said source material and/or a time period of extraction.
However, Davidson teaches wherein said at least one parameter of an administration regimen comprises a parameter related to extraction of the active agent, including: a temperature of said source material and/or a time period of extraction (paragraph 102 line 4-9).

In regards to claim 59, Cameron teaches the device of claim 1.
However, Davidson teaches wherein the at least one active agent comprises one or both of THC and CBD (paragraph 152 line 9-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the at least one active agent comprises one or both of THC and CBD as taught by Davidson as these are known medical substances used to treat a number of medical conditions (Davidson: paragraph 160).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000) as applied above and in further view of Zdeblick (US 2009/0076338).
In regards to claim 16, Cameron teaches the device of claim 1 and Cameron further teaches wherein at least one of the parameters of the regimen is defined by a range of settings wherein the plurality of users receive administration of the regimen using settings selected form the range (recommendations include type of vaporizable materials or mixtures of vaporizable materials or combinations thereof, paragraph 147 line 2-8).
Cameron does not teach wherein the server sets the at least on parameter of the regimen based on differences in the indicated effects correlated with differences in settings.
However, Zdeblick teaches wherein the server sets the at least on parameter of the regimen based on differences in the indicated effects correlated with differences in settings (system analyzes current regimen settings and effects, physiological data, paragraph 42 line 15-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron wherein the server sets the at least on parameter of the regimen based on differences in the indicated effects correlated with differences in settings as taught by Zdeblick as this would allow the device to determine the treatment which best suits the user’s needs while mitigating adverse effects.
Response to Arguments
Applicant's arguments filed 9/192021 have been fully considered but they are not persuasive.  
In regards to the arguments concerning Zdeblick, these arguments are not persuasive.  Zdeblick teaches alterations of a regimen that include multiple potential modifications and recommendations (paragraph 44) and makes no conclusory statement that a health professional is required to be an intermediary between the system and that patient, Figures 1 and 2 as well as paragraph 49-55 of Zdeblick describe a method where no health practitioner is mentioned and alterations to the regimen are forwarded directly to the patient.
Arguments concerning the “personal preference” of the user are in regards to amended limitations of the claims and are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785